Citation Nr: 1444109	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-31 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from November 1965 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Paul, Minnesota.

In April 2013, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The records in the paperless claims file has been considered by the Board.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss and tinnitus are related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Current tinnitus and bilateral hearing loss disabilities have been established, including a showing the Veteran has hearing loss disability for VA purposes under 38 C.F.R. § 3.385 (2014).  See April 2013 hearing transcript, September 2010 VA audiology report.  

The Veteran has provided competent and credible evidence of in-service incurrence of acoustic trauma during service from (i) his duties as a tanker truck driver, to include a mine explosion in close proximity to his vehicle during a convoy; (ii) his duties on a week-long mission unloading rockets on a firing range; and (iii) coming under enemy rocket attack in his living quarters during which he sustained shell fragment wounds for which he was awarded the Purple Heart.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

If a Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012). 

A July 2011 VA examination report, along with a September 2011 addendum,  concluded that the Veteran's current bilateral hearing loss and tinnitus were less likely than not related to service.  Although the VA examiner noted the Veteran's history in offering the etiology opinion, he relied on the absence of evidence in the service records and the Veteran's post-service occupational noise exposure in offering a negative nexus opinion.  In this regard, this examination is inadequate as the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, a lay statement from a fellow employee of the Veteran received in November 2012 indicates that in the 26 years that the employee had worked with the Veteran, he had always worn hearing protection on the job.

The Board finds that the Veteran's claims regarding sustaining bilateral hearing loss and tinnitus are consistent with the circumstances, conditions, and hardships of his service.  Given the Veteran's combat presumption and resolving reasonable doubt in the Veteran's favor, as the evidence is at the very least in relative equipoise, service connection for bilateral hearing loss and tinnitus is granted.  See 38 U.S.C.A. §§ 1154(b), 5107 (West 2002); 38 C.F.R. § 3.102 (2014). 


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


